Neither after consideration of the facts, nor of the law involved in this case, are we disposed to disturb the judgment appealed from; for, as was sagely remarked by Lord Coke, "ubieadem ratio ibi idem jus." Co. Litt. 10a; Ippollito v.Ridgefield, 94 N.J.L. 97; Headley v. Cavelier,82 N.J.L. 637; Jersey City Supply Co. v. Jersey City, 71 Id.631; Ocean City v. Shriver, 64 Id. 550.
The judgment will therefore be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 16.
For reversal — None. *Page 407